 
DELTATHREE, Inc.
AMENDED AND RESTATED 1999 PERFORMANCE INCENTIVE PLAN
 
1. Purpose


The purposes of the Plan are to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers and
key employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company's performance.


2. Definitions


Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.


"Board" means the Board of Directors of the Company.


"Code" means the Internal Revenue Code of 1986, as amended.


"Common Stock" shall mean the Class A common shares, par value $0.001 per share,
of the Company.


"Committee" means the Compensation Committee of the Board (or such other
committee of the Board that the Board shall designate from time to time)
consisting of two or more directors each of whom is a Disinterested Director.


"Company" means deltathree, Inc., a Delaware Corporation.


"Disinterested Director" shall mean both an “independent director” of the
Company as set forth in Rule 4200(15) of the Nasdaq Marketplace Rules and a
director who is a "Non-Employee Director" within the meaning of Rule 16b-3 under
the Exchange Act.


"Effective Date" shall mean the date of July 5, 2006.


"Fair Market Value" shall mean, on any date, the closing price of a Share as
reported on the National Association of Securities Dealers Automated Quotation/
Capital Market ("NASDAQ/Capital Market") (or on such other recognized market or
quotation system on which the trading prices of the Share are traded or quoted
at the relevant time).


 
 

--------------------------------------------------------------------------------

 
 
"Participant" means (i) the Chief Executive Officer of the Company and (ii) each
other key employee of the Company or a Subsidiary recommended by the Chief
Executive Officer of the Company and approved by the Committee, or recommended
by the Committee, to be a participant under the Plan.


"Performance Period" means each calendar year .


"Plan" means the deltathree, Inc. Amended and Restated 1999 Performance
Incentive Plan, as set forth herein and as may be amended from time to time.
 
"Share" shall mean a share of Common Stock.


"Subsidiary" means any corporation of which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined voting power of all
classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.


“Target” shall have the meaning ascribed to it in Section 4 hereof.


3. Administration


The Committee shall administer and interpret the Plan. The Committee shall
establish the performance objectives for any calendar year in accordance with
Section 4 and certify whether such performance objectives have been attained.
Any determination made by the Committee under the Plan shall be final and
conclusive; provided, however, that in the event there is a disagreement between
the Committee and the Chief Executive Officer regarding the establishment of
Targets for any calendar year, pursuant to Section 4(a), or regarding whether
the Targets have been achieved, pursuant to Section 5, then the Committee shall
present the plan or the conclusion of the committee to the entire Board for
approval and the Board’s determination shall then be final and conclusive. The
Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant or agent and any computation
received from such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan other than as a result of such individual's willful misconduct.


4. Bonuses


(a) Performance Objectives and Targets for Company’s Chief Executive Officer.
During each Performance Period by February 28 or within thirty (30) days after
the establishment of a Board-approved Company budget, whichever occurs later,
the Committee shall establish the performance objectives and targets (each, a
“Target”) for performance objectives that must be satisfied in order for a
Participant to receive a bonus for such Performance Period. For each Performance
Period, the categories of the performance objectives with respect to the
Company, a Subsidiary or a division or business unit of the Company or a
Subsidiary, as determined by the Committee, will be as follows: (i) financial;
(ii) strategic; and (iii) discretionary. In connection with establishing the
performance objectives and Targets in each Performance Period, the Committee
shall:


 
 

--------------------------------------------------------------------------------

 
 

(i)  
determine the relative weight of each of the three categories of performance
objectives, expressed in percentage out of a total of 100%;

(ii)  
determine the specific performance objectives/measures within each of the
categories of performance objectives;

(iii)  
determine the Targets for each performance objective, expressed in a percentage
out of a total of 100%;

(iv)  
determine the range of the minimum and the maximum achievement figure/criteria
for each Target; and

(v)  
make any other determination as it deems necessary.



The maximum amount payable in a specific category shall be determined based upon
(A) the achievement of the Targets within such category of performance
objectives and (B) the product of the total maximum amount payable for a
Participant, pursuant to subsection c of this Section below, multiplied by the
relative weight assigned to such category. In the event a Participant is not
eligible for payment under one or two out of the three categories of performance
objectives, this does not automatically preclude the Participant from being
eligible to earn a payment under the other remaining category (or categories),
subject to achieving the applicable performance objectives and Targets.


Performance equal to or below the minimum achievement figure/criteria for a
Target shall result in no payment for such Target. Performance above the minimum
achievement figure/criteria shall be pro-rated in proportion to the achievement
above the minimum, up to the maximum achievement figure/criteria.
 
(b) Performance Objectives and Targets for Participants other than the Chief
Executive Officer. During each Performance Period by February 15 or within
thirty (30) days after the establishment of a Board-approved Company budget,
whichever occurs later, the Company’s Chief Executive Officer shall recommend to
the Committee the performance objectives and Targets for executive officers and
other senior management of the Company. The Committee shall approve, or provide
any changes to, the performance objectives and Targets by February 28 or within
forty five (45) days after the establishment of a Board-Approved Company budget,
whichever occurs later, of each Performance Period. The performance objectives
and the method of calculating the Targets shall be as provided in subsection (a)
above.


 
 

--------------------------------------------------------------------------------

 
  
(c) Maximum Amount Payable.


(i) In the case of a Participant other than the Company’s Chief Executive
Officer:


If the Committee certifies in writing that the performance objectives and
Targets established for the relevant Performance Period under Section 4(a) and
4(b) have been satisfied, each Participant who is employed by the Company or one
of its Subsidiaries on the last day of the Performance Period for which the
bonus is payable shall be eligible to receive a bonus , calculated as a
percentage of the Participant’s base salary, which shall be recommended by the
Chief Executive Officer and approved by the Committee. The actual potential
bonus for a Participant, other than the Chief Executive Officer, shall be
determined for each Performance Period at the same time that the Chief Executive
Officer recommends the performance objectives and Targets to the Committee.
Factors that may be considered in determining a Participant’s potential bonus
include, but are not limited to, seniority level and employment duration.


(ii) In the case of the Company’s Chief Executive Officer:


If the Committee certifies in writing that the performance objectives and
Targets established for the relevant Performance Period under Section 4(a) and
4(b) have been satisfied, the Chief Executive Officer who is employed by the
Company on the last day of the Performance Period for which the bonus is payable
shall be eligible to receive a maximum bonus hereunder of up to 45% of such
person’s base salary. The actual potential bonus for the Chief Executive Officer
shall be determined by the Committee for each Performance Period at the time it
determines the performance objectives and the Targets.


If a Participant's employment terminates for any reason (including, without
limitation, his death, disability or retirement under the terms of any
retirement plan maintained by the Company or a Subsidiary) prior to the last day
of the Performance Period for which the bonus is payable but after March 31 of
such Performance Period, the Committee shall determine whether a pro rated bonus
shall be paid, provided that the maximum bonus for which such Participant shall
be eligible shall be the amount applicable to such Participant under the
preceding clause (i) or (ii) (as adjusted by clause (iii)) multiplied by a
fraction, the numerator of which is the number of days that have elapsed during
the Performance Period in which the termination occurs prior to and including
the date of the Participant's termination of employment and the denominator of
which is the total number of days in the Performance Period.
 
5. Payment and Certification


Except as otherwise provided hereunder, determination of payment of any bonus
amount determined under Section 4 shall be made for the Company’s Chief
Executive Officer after the Committee certifies that one or more of the
applicable performance objectives have been attained, but in no event later than
February 28 of the following Performance Period or within 30 days after the
annual financial results have been determined for the applicable Performance
Period, whichever occurs later. Payment of any bonus amount shall be made within
30 days after the completion of such determination.


 
 

--------------------------------------------------------------------------------

 
 
Except as otherwise provided hereunder, the Chief Executive Officer shall
provide a recommendation to the Committee of any bonus amount determined under
Section 4 for each Participant after the Committee certifies that one or more of
the applicable performance objectives have been attained, but in no event later
than February 15 of the following Performance Period or within 30 days after the
annual financial results have been determined for the applicable Performance
Period, whichever occurs later. The Committee shall approve or provide any
changes to, the bonus amounts by February 28 or within 15 days after receipt of
the recommendation if such recommendations were provided to the Committee after
February 15. Payment of any bonus amount shall be made within 30 days after the
completion of such determination.
 
6. Form of Payment


The bonus payable under the Plan is payable in cash. Subject to agreement
between the Participant and the Committee, the Participant may elect to receive
all or a portion of his or her bonus payable hereunder in shares of Common Stock
(based on the Fair Market Value of such shares at the time of payment). Any such
shares shall be provided to the Participant pursuant to the Company’s 2004 Stock
Incentive Plan, as amended.
 
7. General Provisions


(a) Effectiveness. The Plan shall become effective on the Effective Date.


(b) Amendment and Termination. Notwithstanding Section 8(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided, however, that, unless otherwise determined by the Board, an amendment
that requires stockholder approval in order to comply with any law, regulation
or stock exchange requirement shall not be effective unless approved by the
requisite vote of the stockholders.


(c) Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant's death.
Such designation may be changed or canceled at any time without the consent of
any such beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee. If no beneficiary has been named, or the designated beneficiary
or beneficiaries shall have predeceased the Participant, the beneficiary shall
be the Participant's spouse or, if no spouse
survives the Participant, the Participant's estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.


 
 

--------------------------------------------------------------------------------

 
 
(d) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its Subsidiaries.


(e) Section 409A of the Code. Notwithstanding anything in Section 5 (Payment and
Certification) or otherwise in the Plan to the contrary, the payment of any
bonus under the Plan shall be made to the Participant in accordance with the
requirements under Section 409A of the Code for short-term deferrals.


(f) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any awards
made under the Plan. No employee, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.


(g) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant's interest under the Plan. The
Company's obligations under this Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company's
assets or (ii) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's beneficiaries, heirs, executors,
administrators or successors in interest.


(h) Withholding. Any amount payable to a Participant or a beneficiary under this
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.


(i) Exclusivity of Bonus. In the event that a Participant is entitled to a
bonus, in any form, from the Company based on any arrangement or agreement with
the Company other than this Plan, then such Participant shall receive his or her
bonus under such agreement or arrangement and shall not be entitled to receive
any bonus under this Plan.


(j) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
 
 

--------------------------------------------------------------------------------

 


(k) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of New York.


(l) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.


 